Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-18 are directed toward a computer-implemented method (i.e. a process), claim 19 is directed toward a system (i.e. machine), and claim 20 is directed toward a non-transitory computer readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 19, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “A computer-implemented method for brain modelling, the method comprising: receiving time-coded bio-signal data associated with a user; receiving time-coded stimulus event data; projecting the time-coded bio-signal data into a lower dimensioned feature space; extracting features from the lower dimensioned feature space that correspond to time codes of the time-coded stimulus event data to identify a brain response; generating a training data set for the brain response using the features; training a brain model using the training set using a processor that modifies parameters of the brain model stored on the memory, the brain model unique to the user; generating a brain state prediction for the user output from the trained brain model, using a processor that accesses the trained brain model stored in memory, and using a processor that automatically computes similarity metrics of the brain model as compared to other user data; and inputting the brain state prediction to a feedback model to determine a feedback stimulus for the user, wherein the feedback model is associated with a target brain state”.
The limitations of receiving time-coded bio-signal data associated with a user; receiving time-coded stimulus event data; projecting the time-coded bio-signal data into a lower dimensioned feature space; extracting features from the lower dimensioned feature space that correspond to time codes of the time-coded stimulus event data to identify a brain response; generating a training data set for the brain response using the features; training a brain model using the training set using a processor that modifies parameters of the brain model stored on the memory, the brain model unique to the user; generating a brain state prediction for the user output from the trained brain model, using a processor that accesses the trained brain model stored in memory; and inputting the brain state prediction to a feedback model to determine a feedback stimulus for the user, wherein the feedback model is associated with a target brain state, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a person can perform for brain modeling, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 19 and 20 are identical as the abstract idea of claim. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a mental process.
Dependent claims 2-18 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 19, and 20. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processor”, “computing device”, “memory”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 2, and [0059], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “using a processor that automatically computes similarity metrics of the brain model as compared to other user data”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h) and/or MPEP 2106.05(g).
Additionally, dependent claims 2-18 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 19, and 20, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-18 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 19, and 20, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (), hereinafter Coleman.
Regarding claim 1 Coleman teaches a computer-implemented method for brain modelling, the method comprising: receiving time-coded bio-signal data associated with a user ([0324], [0328], and [0331]); receiving time-coded stimulus event data ([0091], [0219], and [0510]); projecting the time-coded bio-signal data into a lower dimensioned feature space ([0064], [0186], and [0252]); extracting features from the lower dimensioned feature space that correspond to time codes of the time-coded stimulus event data to identify a brain response ([0252] and [0253]); generating a training data set for the brain response using the features ([0252] and [0253]); training a brain model using the training set using a processor that modifies parameters of the brain model stored on the memory, the brain model unique to the user ([0417] and [0432]); generating a brain state prediction for the user output from the trained brain model, using a processor that accesses the trained brain model stored in memory (Claim 1), and using a processor that automatically computes similarity metrics of the brain model as compared to other user data ([0203]); and inputting the brain state prediction to a feedback model to determine a feedback stimulus for the user, wherein the feedback model is associated with a target brain state ([0177], [0233], [0487], and [0506]).
Regarding claim 2 Coleman teaches the brain model is trained from a base brain model that is generated by transfer learning from similar users ([0461], [0462], and [0476]).
Regarding claim 3 Coleman teaches comparing attributes of users to determine covariance, and based on the covariance, identifying the similar users ([0099], [0149], [0182], and [0185]-[0187]).
Regarding claim 4 Coleman teaches the time-coded bio-signal data includes time-coded EEG data generated by repeated measures ([0091], [0219], and [0510]).
Regarding claim 5 Coleman teaches the time-coded bio-signal data includes sensed event related potentials ([0073], [0080], and [0234]).
Regarding claim 6 Coleman teaches receiving non-bio-signal data, extracting features from the non-bio-signal data, and inputting the features of the non- bio-signal data to train the brain model ([0233]-[0235]).
Regarding claim 7 Coleman teaches the brain model includes a representation of a relationship between the time-coded bio-signal data and the non-bio-signal data ([0233]).
Regarding claim 8 Coleman teaches the non-bio-signal data includes data representative of an environmental state of the user ([0009], [0173], and [0336]).
Regarding claim 9 Coleman teaches the training of the brain model includes at least one of supervised, semi-supervised, unsupervised learning, or reinforcement learning ([0163], [0174], and [0195]).
Regarding claim 10 Coleman teaches the brain model is at least one of a logistic regression, linear discriminant analysis, a random forest, gradient boosted trees, support vector machines, or ensemble learning.
Regarding claim 11 Coleman teaches the brain model is a neural network ([0152]).
Regarding claim 12 Coleman teaches the brain model is trained by training parameters of the neural network ([0152]).
Regarding claim 13 Coleman teaches the neural network is at least one of or a combination of a convolutional neural network, recurrent neural network or long short term memory network ([0375] and [0377]).
Regarding claim 14 Coleman teaches the feedback model is a neural network ([0152]).
Regarding claim 15 Coleman teaches the brain model is a generator and the feedback model is a discriminator in a generative adversarial network (GAN) framework ([0193]).
Regarding claim 16 Coleman teaches the feedback stimulus includes environmental effects ([0009], [0173], and [0336]).
Regarding claim 17 Coleman teaches receiving additional bio-signal data associated with the feedback stimulus, and further training the brain model based at least in part on the additional bio-signal data ([0044]-[0046] and [0368]).
Regarding claim 18 Coleman teaches determining a treatment protocol for a user based at least in part on the trained brain model and the feedback model ([0283] and [0483]).
Regarding claim 19 Coleman teaches a computer system comprising: a bio-signal sensor in communication with a computing device, the computing device including a processor and a memory in communication with the processor, the memory storing instructions that, when executed by the processor cause the processor to perform the method of claim 1 (Abstract and [0044]).
Regarding claim 20 Coleman teaches a non-transitory computer readable medium comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer cause the computer to perform the method of claim 1 ([0528]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is Rachael.Stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 9 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686